     Case 2:16-cv-03023-KJM-AC Document 27 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       TODD CHRISTIAN ROBBEN,                          No. 2:16-cv-3023 KJM AC P
12                       Plaintiff,
13            v.                                         ORDER
14       CALIFORNIA SUPREME COURT, et al.,
15                       Defendants.
16

17           By order filed October 31, 2018, the undersigned ordered the complaint dismissed without

18   leave to amend (ECF No. 15) and judgment was entered on November 5, 2018 (ECF No. 16).

19   Plaintiff, a state prisoner proceeding pro se, proceeded to file a motion for reconsideration (ECF

20   No. 17) followed by a notice of appeal (ECF No. 18). The motion for reconsideration was denied

21   (ECF No. 19), and plaintiff filed another notice of appeal (ECF No. 22). On July 30, 2019, the

22   Ninth Circuit Court of Appeals dismissed plaintiff’s appeal as frivolous (ECF No. 24) and the

23   formal mandate issued on August 21, 2019 (ECF No. 25). Then, on October 23, 2019,1 plaintiff

24   filed the currently pending request for relief from a judgment in which he requests that the court

25   “reconsider the error by FRCP Rule 60(b) or on this Court’s own motion FRCP 60(d).” ECF No.

26   26 at 1 (styled as petition for writ of coram nobis).

27
     1
       Since plaintiff is a prisoner proceeding pro se, he is afforded the benefit of the prison mailbox
28   rule. Houston v. Lack, 487 U.S. 266, 276 (1988).
                                                         1
     Case 2:16-cv-03023-KJM-AC Document 27 Filed 09/29/20 Page 2 of 2

 1          “Rule 60(b) enumerates specific circumstances in which a party may be relieved of the
 2   effect of a judgment, such as mistake, newly discovered evidence, fraud, and the like. The Rule
 3   concludes with a catchall category—subdivision (b)(6)—providing that a court may lift a
 4   judgment for ‘any other reason that justifies relief.’ Relief is available under subdivision (b)(6),
 5   however, only in ‘extraordinary circumstances.’” Buck v. Davis, 137 S. Ct. 759, 771-72 (2017).
 6   Rule 60(d) provides that the Rule does not limit the court’s ability to “set aside a judgment for
 7   fraud on the court.” Fed. R. Civ. P. 60(d)(3).
 8          In his motion, plaintiff simply reiterates the arguments he made in his objections to the
 9   findings and recommendations (EFC No. 14), which have already been considered and rejected
10   by this court in previously adopting the findings and recommendations (ECF No. 15) and denying
11   plaintiff’s subsequent motion for reconsideration (ECF No. 19). Plaintiff’s request fails to
12   demonstrate any mistake, newly discovered evidence, or fraud as required by Federal Rule of
13   Civil Procedure 60(b) or (d).
14          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for relief from judgment
15   (ECF No. 26) is denied.
16   DATED: September 28, 2020.
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
